167 U.S. 203 (1897)
LUMBERMAN'S BANK
v.
HUSTON.
No. 203.
Supreme Court of United States.
Argued and Submitted April 21, 1897.
Decided May 10, 1897
Mr. John J. Crawford for plaintiff in error.
Mr. Solicitor General for defendant in error.
MR. JUSTICE HARLAN delivered the opinion of the court.
The most favorable view of this case for the plaintiff in error is to regard it as presenting the same question that was determined *204 in Twin City National Bank v. Nebeker, just decided. For the reasons stated in the opinion in that case the judgment is
Affirmed.
MR. JUSTICE WHITE concurred in the result.